Case 2:20-cv-10627-KM-ESK Document 11-2 Filed 10/02/20 Page 1 of 4 PageID: 82




Steven L. Penaro
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Telephone: (212) 210-9400
steve.penaro@alston.com

Counsel for Defendants

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                )
 MedWell LLC, a limited liability company       )
                                                )
          Plaintiff,                            )
                                                )
 v.                                             )
                                                )   Case No. 2:20-cv-10627-KM-ESK
 CIGNA Corporation; CIGNA Health and            )
 Life Insurance Company; CIGNA                  )
 Healthcare of New Jersey, Inc.;                )   Document Filed Electronically
 Connecticut General Life Insurance             )
 Company; John Does and Jane Does 1-20;         )   DECLARATION OF EDWARD T.
 and XYZ Corporations and ABC                   )   KANG, ESQ. IN SUPPORT OF
 Partnerships 1-20,                             )   APPLICATION TO APPEAR
                                                )   PRO HAC VICE
          Defendants.                           )



      I, EDWARD T. KANG, file this application to appear pro hac vice before the United States

District Court, District of New Jersey.

      1. My full name is Edward Tae Joon Kang.

      2. I am an attorney and partner with the law firm of Alston & Bird LLP.

      3. My office address, telephone number, fax number and e-mail address are as follows:

                 950 F Street, NW
                 Washington, D.C. 20004
                 Telephone: 202-239-3300
                 Facsimile: 202-239-3333



LEGAL02/40030060v1
Case 2:20-cv-10627-KM-ESK Document 11-2 Filed 10/02/20 Page 2 of 4 PageID: 83




                edward.kang@alston.com

    4. I have been retained as a member of the above-mentioned firm by Defendants Cigna

        Corporation, Cigna Health and Life Insurance Company, Cigna Healthcare of New Jersey,

        Inc., and Connecticut General Life Insurance Company (together, “Cigna” or

        “Defendants”), to provide legal representation in this case.

    5. I am a member in good standing of the following courts and have never been disbarred or

        suspended and no disciplinary proceeding is currently pending against me:

            a. State Bar of New York – Admitted 2002
               1 Elk Street
               Albany, NY 12207

            b. The District of Columbia Bar – Admitted 2016
               901 4th Street, NW
               Washington, D.C. 20001

            c. U.S. Court of Appeals – 2nd Circuit – Admitted 2019
               Clerk’s Office
               40 Foley Square
               New York, NY 10007

            d. U.S. Court of Appeals – 4th Circuit – Admitted 2015
               Clerk’s Office
               1000 East Main Street,
               Richmond, VA 23219

            e. U.S. Court of Appeals – 6th Circuit – Admitted 2002
               Clerk’s Office
               100 East Fifth Street
               Cincinnati, OH 45202

            f. U.S. Court of Appeals – 9th Circuit – Admitted 2018
               Clerk’s Office
               95 Seventh Street
               San Francisco, CA 94103

            g. U.S. Court of Appeals – 11th Circuit – Admitted 2016
               Clerk of Court
               56 Forsyth St NW
               Atlanta, GA 30303


                                                 2
LEGAL02/40030060v1
Case 2:20-cv-10627-KM-ESK Document 11-2 Filed 10/02/20 Page 3 of 4 PageID: 84




            h. District of Columbia Court of Appeals – Admitted 2013
               Clerk of Court
               430 E St NW
               Washington, D.C. 20001

            i. United States Supreme Court – Admitted 2006
               Clerk of Court
               1 First Street, NE
               Washington, D.C. 20543

            j. United States District Court – District of Colorado – Admitted 2016
               Clerk of Court
               901 19th Street
               Denver, CO 80294

            k. United States District Court – District of Columbia – Admitted 2016
               Clerk of Court
               333 Constitution Avenue N.W.
               Washington D.C. 20001

            l. United States District Court – District of Connecticut – Admitted 2005
               Clerk of Court
               141 Church Street
               New Haven, CT 06510

    6. I have not been the subject of a grievance proceeding or an involuntary removal proceeding

        while a member of the bar of any state or federal court.

    7. I designate Steven L. Penaro, Esq., of Alston & Bird LLP as counsel of record to assist me

        in this case. Mr. Penaro’s office address, e-mail address, telephone number and fax number

        are as follows: 90 Park Avenue, New York, NY 10016; Telephone: (212) 210-9400; Fax:

        (212) 210-9444; Email: steve.penaro@alston.com.

    8. I shall abide by all Court rules, including local and disciplinary rules, in my representation

        of Cigna.

    9. I agree to pay the Clerk’s fee and the appropriate fees for the client fund and agree to abide

        by L. Civ. R. 101.1(c).




                                                 3
LEGAL02/40030060v1
Case 2:20-cv-10627-KM-ESK Document 11-2 Filed 10/02/20 Page 4 of 4 PageID: 85




Dated: September 30, 2020




                                   Edward T. Kang, Esq.




                                      4
LEGAL02/40030060v1
